Title: To Alexander Hamilton from Thomas Jefferson, 12 July [1792]
From: Jefferson, Thomas
To: Hamilton, Alexander



Sir
Philadelphia July 12. [1792]

By an act of Congress passed on the last day of their session it was made the duty of the Secretary of state to have seals prepared for the courts of the two Western governments, but nothing particular was said as to the resource for making payment for them. I have therefore to ask the favor of information from you whether there are any funds which you should think it justifiable to apply to the payment of these objects. I assume they will amount to several hundred dollars. I have the honor to be with great respect Sir
Your most obedt. and most humble servt
Th: Jefferson
The Secretary of the Treasury
